Citation Nr: 1109620	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1975 to August 1981.  In an August 1982 Administrative Decision, it was determined that only the Veteran's period of service from September 15, 1975, to September 14, 1978, may be considered for the purposes of awarding VA benefits.  It was additionally noted that the Veteran was barred from VA benefits for his period of service from September 15, 1978, to August 6, 1981, when he was discharged with a bad conduct discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2008, March 2009, and December 2009, the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

A review of the claims file shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Specifically, a December 2005 SSA decision determined that the Veteran is disabled due to several disabilities, to include his PTSD and depression.  The records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file and should be obtained since they may be relevant to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA records pertinent to the decision that granted the Veteran Social Security disability benefits, including copies of the medical records relied upon concerning that claim.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  If information disclosed in the Veteran's SSA records warrants additional development, to include a VA examination, then that development should be conducted by the RO/AMC.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


